Citation Nr: 1121876	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  05-25 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.    

2.  Entitlement to service connection for a bilateral foot disability, to include corns and knots on the sides of the feet.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.

The instant appeal arose from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Columbia, South Carolina.  Jurisdiction over the Veteran's case was subsequently transferred to the Montgomery, Alabama RO.  In January and October of 2009, the Board remanded the claims for additional development.  

In June 2009, the Veteran was afforded a hearing before the undersigned and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A transcript of the hearing has been included in the claims file.  In this regard, in a statement, received in April 2011, the Veteran stated that she desired another hearing, in Washington, D.C.  Inasmuch as the Veteran was afforded a hearing at the RO in June 2009, the scheduling of another hearing is not warranted.  See 38 C.F.R. § 20.700 (2010).  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  A bilateral foot disorder was not present in service, nor is there an etiological relationship between any currently diagnosed foot disorders and the Veteran's service.

2.  In an unappealed decision, dated in May 1985, the RO denied a claim for service connection for a nervous condition. 

3.  The evidence received since the RO's May 1985 decision, which denied service connection for a nervous condition, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for a bilateral foot disorder have not been met and the claim is denied.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).

2.  New and material evidence has been received since the RO's May 1985 decision which denied a claim of entitlement to service connection for a nervous condition; the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material

The Veteran essentially asserts that new and material evidence has been submitted to reopen her claim.  

In April 1985, the RO denied a claim for service connection for "a nervous condition."  The Veteran was notified of this decision in a letter, dated in May 1985.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In October 2003, the Veteran filed to reopen the claim.  In August 2004, the RO denied the claim.  

The RO's August 2004 decision does not clearly indicate whether it reopened the claim and denied it on the merits.  The most recent supplemental statement of the case, dated in March 2011, appears to indicate that it did not reopen the claim.  Regardless of the determination reached by the RO, the Board must find that new and material evidence has been presented in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2010).  

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994).  

The Veteran's claim to reopen was received at the RO after August 29, 2001.  For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The most recent and final denial of this claim was in May 1985.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Veteran's service treatment reports included an entrance examination report, dated in February 1976, which noted "insomnia since leaving school - not disabling."  A report, dated in April 1979, showed that she was treated for complaints of insomnia, and that she requested sleeping pills, and contraceptives other than birth control pills.  The report noted that she denied any specific problems responsible for her insomnia, and that she stated that she had never been a good sleeper.  The assessment was benign insomnia.  The Veteran's separation examination report, dated in June 1979, showed that her psychiatric condition was clinically evaluated as normal.  In an associated "report of medical history," she denied a history of "depression or excessive worry" or "nervous trouble of any sort." 

The Veteran's personnel records showed the following: she served in Germany from October 1976 until June 1979; her principal duty was clerk typist for a military intelligence battalion; she was promoted in January 1967, April 1977, and February 1978, with a final rank of Specialist 4; in June 1979, she was awarded the Good Conduct Medal; evaluation reports, dated in February and November of 1978, showed that the Veteran's ten "duty performance traits" were evaluated as no less than a "3" ("exceeds or meets duty requirements") in any category, and that in each case she received no less than five evaluations of "5" ("ranks with the very best"); the remarks portion of the evaluations did not indicate any deficiencies in her conduct. 

At the time of the RO's May 1985 decision, there was no post-service medical evidence of record.  

At the time of the RO's May 1985 decision, the Veteran was not shown to have been treated for psychiatric symptoms during service, and there were no post-service medical reports of record; she was not currently shown to have an acquired psychiatric disorder; there was no competent evidence to show that the Veteran had an acquired psychiatric disorder due to her service.  

The medical evidence received since May 1985 consists of VA and non-VA reports, dated between 1984 and 2011.  This evidence shows that between September and October of 1984, the Veteran was hospitalized for a number of physical and psychiatric symptoms at a VA hospital.  Her diagnoses included anxiety neurosis, and the report noted that she had been evaluated for hypothyroidism.  VA progress notes, dated between December 1984 and February 1985, show treatment for psychiatric symptoms, with an assessment of generalized anxiety disorder.  The next relevant medical evidence is dated about 16 years later.  Specifically, a report from A.P., M.D., dated in July 2001, shows treatment for complaints of "stress" due to her job, the loss of a friend, and health problems of a sibling.  The Axis I diagnoses were major depression, single episode, and rule out major depression, recurrent and moderate.  See also May 2001 report from Lee Obstetrics & Gynecology, P.A. (showing complaints of stress related to her job, and the health problems of a sibling and her spouse).  As of 2002, the Veteran is shown to have received essentially ongoing treatment for psychiatric symptoms, with some notations that her symptoms began following a February 2002 motor vehicle accident, or the death of her spouse in March 2003.  Her diagnoses included depression, anxiety, "grief," "bereavement," and bipolar disorder, Type II.  

This evidence, which was not of record at the time of the May 1985 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material.  The submitted medical evidence spans a time frame of about 25 years, during which much of the time the Veteran received treatment for psychiatric symptoms.  It therefore provides a more complete picture of the circumstances surrounding the origin of the Veteran's disability.  See Hodge, 155 F.3d at 1363 (noting that new evidence could be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).  In addition, the Veteran was not shown to have a diagnosed acquired psychiatric disorder at the time of the RO's May 1985 decision, however, the submitted evidence includes evidence of a number of diagnoses of acquired psychiatric disorders.  It is therefore probative of "an unestablished fact necessary to substantiate the claim" such that it raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (stating that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening).  The Board therefore finds that the submitted evidence raises a reasonable possibility of substantiating the claim, and the claim is therefore reopened.  

As the Board has reopened and remanded the claim, any failure of VA in its duty to assist could be no more than harmless error, and the Veterans Claims Assistance Act of 2000 need not be further discussed.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


II.  Service Connection - Foot Disability

In the Veteran's testimony at a hearing before the undersigned in June 2009, the Veteran reported that she had problems with her feet ever since her service.  She testified that she was given boots and dress shoes that were too large for her, and that otherwise did not fit her, and that she developed a foot disability, to include corns and knots on the sides of the feet, as a result.  See also December 2005 RO hearing transcript. 

As an initial matter, in October 2009, the Board remanded this claim.  The Board directed, in relevant part, that that the Veteran be afforded a VA examination for her feet, and that an etiological opinion be obtained.  In February 2011, the Veteran was afforded a VA examination of her feet.  A review of the examination report shows that the examiner stated that the Veteran's C-file had been reviewed.  The report shows that the Veteran was physically examined.  The report includes detailed findings, and the examiner provided an etiological opinion that is accompanied by a sufficient rationale (discussed infra).  The Board therefore finds that there has been substantial compliance with its October 2009 remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  The Board therefore concludes that decisions on the merits at this time do not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran's service treatment records do not reveal any complaints, diagnosis, or treatment, for a foot disability.  Her separation examination report, dated in June 1979, shows that her feet were clinically evaluated as normal.  In an associated "report of medical history," she denied having a history of foot trouble.  

The post-service medical evidence consists of VA and non-VA reports, dated between 1984 and 2011.  This evidence includes a VA progress note, dated in February 1985, which is difficult to read, but appears to show that the Veteran complained of ingrown toenails, and that she had hallux (valgus?) with an abnormality at the second left toe, with a minor surgical procedure performed.  

The next relevant report is dated about 20 years later.  Specifically, a report from Auburn Opelika Family Footcare, dated in March 2005, shows that the Veteran reported a history of foot and ankle pain dating back to her service, at which time she had painful corns and calluses, with blistering and bleeding, due to having been given boots that were too big.  The diagnoses were neuroma of Morton's second innerspace, bilateral, bunion deformity, acquired hammertoe, bunionette, bilateral, congenital pes planus, and abnormal subtalar joint pronation.  

A VA progress note, dated in February 2006, shows that the Veteran was noted to not have any foot, toe, or toenail deformity, and that a foot examination was within normal limits.  

A statement from a VA physician, C.E.B., DPM, dated in June 2009, shows that she states that the Veteran has been a patient at the VA Medical Center for more than 20 years, and that "about 20 years ago, I treated you in the Podiatry Clinic and performed surgery on your feet.  I understand your medical records have been lost.  I do not remember the dates or exact procedures that were performed."  

A VA examination report, dated in July 2010, shows that the Veteran asserted that during service, she had been given ill-fitting footwear.  She stated that the dress shoes issued to her in service were too small and that her combat boots were too big.  The Veteran reported that she complained about her footwear several times in service, and that painful corns and calluses developed to the point of blistering and bleeding.  She indicated that she was told that because of her weight fluctuations and due to her narrow feet they were unable to continue to accommodate her with different sized shoes.  She reported that her company commander had asked about her obviously ill-fitting shoes.  She reported current symptoms that included burning, aching, throbbing, and constant pain in both feet.  On examination, there was no evidence of any painful motion, edema, callosities or breakdown, and there was no unusual shoe wear.  There were no vascular changes.  She was noted to have pes planus, with no high arch, claw foot, or other deformity noted.  X-rays were noted to show bilateral pes planus, "with no other significant findings in either the bone joints or soft tissue."  

A VA examination report, dated in February 2011, shows that the examiner stated that the Veteran's C-file and medical records had been reviewed.  The Veteran asserted that she began having foot pain during service, during basic training, essentially due to ill-fitting boots and dress shoes.  She reported current symptoms that included foot pain upon short-distance walking.  On examination, Achilles alignment was normal on both weight-bearing and non-weight bearing.  There was no evidence of painful motion, swelling, instability.  There was tenderness, and mild redness around the circumference of the small toenail on the left foot.  X-rays were noted to show bilateral inferior and retrocalcaneal spurs, bilateral pes planus, and minimal soft-tissue swelling at the bilateral first MTP (metatarsal phalangeal) joint.  The diagnoses were bilateral pes planus, and bilateral inferior and retrocalcaneal spurs.  The examiner concluded that it is less likely as not that the Veteran's bilateral foot disabilities are related to her service.  She explained that there was no evidence of treatment for any foot condition or ill-fitting boots in the Veteran's C-file, and that no deformity was noted in 2005.  

The Board finds that the claim must be denied.  The Veteran's service treatment reports do not show any relevant treatment.  The Veteran's June 1979 separation examination report shows that her feet were clinically evaluated as normal.  In an associated "report of medical history," she denied having a history of foot trouble.  The earliest post-service medical evidence of a foot disability is dated no earlier than 1985.  This is a period of approximately five years following separation from service.  This period without treatment is evidence that there has not been a continuity of symptomatology, and they weigh against the claim.  See Maxson v. Gober, 230 F.3d 1330, (Fed. Cir. 2000).  Furthermore, even taking Dr. C.E.B.'s June 2009 assertion, that the Veteran received foot treatment about 20 years before, as true, this indicates foot treatment in 1989, and there is no record of subsequent treatment for foot symptoms shown for about the next 16 years, i.e., between 1989 and March 2005.  In addition, there is no competent evidence showing that the Veteran has a foot disability that was caused by her service.  In this regard, the only competent opinion of record is found in the February 2011 VA examination report, and this opinion weighs against the claim.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issue on appeal is based on the contention that a foot disability, to include corns and knots on the sides of the feet, was caused by service.  The Veteran has asserted that she began having foot symptoms during service.  To the extent that she asserts that she had foot symptoms during service, her statements would normally be competent evidence to show that she experienced these symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In this case, her assertions are not credible, as she is not shown to have had any relevant treatment during service, as her feet were clinically evaluated as normal upon separation from service, as she denied having a history of foot trouble upon separation from service, and as no relevant treatment is shown for about five years following service.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  

In addition, the Veteran does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis for a foot disability, or to state whether any such disability was caused by service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this regard, while the Board acknowledges that the absence of any corroborating medical evidence supporting her assertions does not render her statements incredible in and of themselves, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when a layperson is competent to identify the medical condition).  In this case, the Veteran's service treatment reports and the post-service medical records have been discussed.  A foot disorder is first shown about five years after separation from service, with no relevant treatment for the period between 1985 and 1989, and between 1989 and 2005 (a period of about 16 years), and there is no competent opinion of record in support of the claim.  Given the foregoing, the Board finds that the service treatment reports and the post-service medical evidence outweigh the Veteran's contentions to the effect that she has a foot disability that is related to her service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in February and May of 2004.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  In this regard, to the extent that Dr. C.E.B.'s letter indicates that the Veteran had foot treatment at the Tuskegee VA Medical Center (VAMC) in 1989, no such reports are of record.  However, VA has obtained reports from the Tuskegee VAMC dated between 1984 and 1985, and between 2002 and 2007; there is no indication that any other records from this facility exist (it appears that the VAMC in Montgomery, Alabama, is the repository for the records of the VA health care facility in Tuskegee, see July 2005 Statement of the Case, March 2011 Supplemental Statement of the Case).  The Veteran has been afforded two VA examinations, and an etiological opinion has been obtained.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER


Service connection for a bilateral foot disability, to include corns and knots on the sides of the feet, is denied.  

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  To this extent only, the appeal is granted.  



REMAND

The Veteran's claim for service connection for an acquired psychiatric disorder has been reopened.  She has also filed a claim for service connection for PTSD due to personal (sexual) assault.  At this point, these issues may be combined as "entitlement to service connection for an acquired psychiatric disorder, to include PTSD."  

With regard to the PTSD aspect of the claim, the Board first notes that effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD with respect to the evidentiary standard for establishing the required in-service stressor.  Although the Veteran does not appear to have been given notice of the new version of 38 C.F.R. § 3.304(f), the July 2010 amendments to this regulation do not affect her claim, which is based on allegations of sexual assault and harassment.  

The Veteran asserts that she has PTSD due to two sexual assaults during service, as well as due to sexual harassment.  More specifically, she asserts that she was sexually assaulted by an unknown enlisted man during AIT (advanced infantry training) in a housing unit at Fort Jackson, South Carolina, and by another enlisted soldier, an acquaintance, while stationed in Germany, under circumstances which may be characterized as "date rape."  She further asserts that she was sexually harassed both by fellow soldiers, and by German civilians, while on duty in Germany, to include being forced to sit on her commander's lap in a car, inappropriate touching, and sexually-suggestive comments and jokes.  See e.g., Veteran's letter, dated in May 2005, VA Form 21-0781a, dated in May 2010, transcripts of hearings, held in December 2005 and June 2009.  She has essentially stated that she had behavioral changes during service that included being malnourished, and that she lost "a great deal of weight."  Id.; see also July 2003 report from T.L., Ph.D.  

Service treatment reports do not show any relevant treatment.  The post-service medical evidence shows that beginning in 2001, the Veteran sought treatment for psychiatric symptoms that she reported in association with health issues involving family and friends, stress at her place of employment, a February 2002 motor vehicle accident, and witnessing the death of her spouse in March 2003.  VA progress notes, dated in January and February of 2003, indicate that she denied a history of MST (military sexual trauma), and physical/sexual abuse.  The earliest report of a history of sexual assault or harassment appears to be in June 2003.  See June 2003 report from East Alabama Medical Center.  Thereafter, she received a number of diagnoses of PTSD, with a number of notations indicating that her PTSD was due to MST.  A VA examination report, dated in July 2004, shows that the Axis I diagnosis was PTSD; the report does not include an etiological opinion.  

In summary, the medical evidence contains multiple diagnoses of acquired psychiatric disorders, the most recent VA psychiatric examination report is about seven years old, and an etiological opinion has not been obtained.  The Board further notes that subsequent to the Veteran's July 2004 VA PTSD examination, a considerable amount of relevant medical evidence has been added to the record.    

The statutory duty to assist a claimant includes providing examinations when warranted, with the conduct of a thorough and contemporaneous medical examination, including a medical opinion, which takes into account the records of prior medical treatment, so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Under the circumstances, the Board has determined that another VA psychiatric examination is warranted.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine her correct diagnosis(es).  The claims file should be provided to the examiner in connection with the examination, and the examiner must indicate that the Veteran's C-file has been reviewed.  The RO should provide the examiner with a summary of any verified stressors (as well as any evidence pertaining to changes in behavior at the time any claimed personal assaults/harassment), and the examiner must be informed of the Veteran's post-service history of a motor vehicle accident in February 2002, and witnessing the death of her spouse in March 2003.  All necessary studies or tests, including appropriate psychological testing and evaluation, is to be accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or greater likelihood) that the Veteran has an acquired psychiatric disorder, to include PTSD, that was caused by her service.  If PTSD is diagnosed, the examiner must state the stressor(s) relied upon to support the diagnosis, and the examiner must discuss any documented behavior changes following the verified and/or claimed in-service incidents.  The examiner should also discuss the significance, if any, of the Veteran's post-service history of a motor vehicle accident in February 2002, and witnessing the death of her spouse in March 2003.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The report of examination should include the complete rationale for all opinions expressed.  

2.  After conducting any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


